DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/21 has been entered.  Claims 1-23 are pending.  Claim 1 has been amended and claims 3-5 have been canceled and claims 21-23 have been newly added.

Allowable Subject Matter
Claims 1-2 and 6-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is directed to a gaming system comprising a game controller that includes at least one processor and at least one memory device; and at least one random number generator (RNG) stored in the at least one memory device, wherein: the at least one processor and the at least one memory device, are operably connected; and the at least one memory device stores computer-readable instructions for controlling the at least one processor to: receiving a first RNG output from the RNG; determine locations of prize indicia in a prize indicia display area based at least in part on the first RNG output is mapped to the locations by mapping ranges of potential output values from 
More specifically, regarding independent Claim 1, none of the cited prior art discloses or teaches control movement of the symbol array and the prize indicia relative to each other based at least in part on the second RNG output which, in combination with other remaining claimed elements: (a) receive a second RNG output from the RNG; (b) cause a symbol array to be selected and displayed, wherein the symbol array comprises a plurality of symbols; (c) select at least one spot prize corresponding to at least one prize indicium; (d) determine at least one prize symbol to be added to the symbol array, corresponding to the respective selected at least one spot prize; (e) cause the at least one prize symbol to be displayed in the symbol array; (f) present, in response to the at least one prize symbol being displayed in the symbol array and irrespective of a game outcome based upon a pay table, the prize amount of the spot prize corresponding to the at least one prize symbol displayed in the symbol array; (g) allocate a wild function to the at least one added prize symbol; (h) determine, based upon a pay table stored in the at least one memory device, the wild function, and the symbol array, to present a winning outcome amount corresponding to a winning outcome; and (i) present the winning outcome amount.  
With respect to the closest prior art of record, Aoki (US 2013/0095905 A1) discloses a moving of a symbol array to determine and select at least one spot prize but does not fairly teach or suggest control movement of the symbol array and the prize indicia relative to each other based at least in part on the second RNG output.  
Regarding the patent eligibility of the claims under 35 USC 101, the claims are found to reciting a particular gaming machine which utilized a random number generator (RNG) to determine the prize indicia and the display of the prize indicia based upon the first RNG output and the use of a second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                           /Jay Trent Liddle/Primary Examiner, Art Unit 3715